PER CURIAM.
The depositive issue in this case is whether Christopher Hinson is the natural child of the decedent, John Henry Hinson. This is a factual issue upon which there is conflicting evidence other than the natural mother’s testimony. For that reason it was error to decide the matter on the basis of summary judgment procedure. Holl v. Talcott, Fla.1966, 191 So.2d 40.
The summary judgment is reversed and this cause remanded for further proceedings.
OWEN, C. J., and WALDEN and MA-GER, JJ., concur.